 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1616 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Ms. Matsui (for herself and Mr. Markey of Massachusetts) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the support of Congress for National Telephone Discount Lifeline Awareness Week. 
 
 
Whereas under the direction of Congress, the Federal Communications Commission (FCC) and the State public utility commissions have joined in a collaborative effort to make local telephone service more affordable for the Nation’s low-income consumers by providing a discount on the connection fee and monthly recurring charge; 
Whereas the Link-Up America (Link-Up) and Lifeline Assistance (Lifeline) programs offer tremendous benefits for eligible consumers residing in urban, rural, and suburban areas in the United States and make basic telephone service more affordable; 
Whereas Link-Up provides an appropriate discount to eligible customers on the installation of telephone service in their homes and Lifeline provides a discount to eligible low-income customers on their monthly phone bill; 
Whereas consumers should not be without local telephone service due to the inability to afford such service, thus the promotion of Link-Up and Lifeline is imperative to ensure that all United States consumers have access to affordable basic local telephone service and the benefits in an emergency that such service provides; 
Whereas FCC Chairman Julius Genachowski stated on February 23, 2010, that “… in the 21st century, a digital divide is an opportunity divide. To bolster American competitiveness abroad and to create the jobs of the future here at home, we need to make sure that all Americans have the skills and means to fully participate in the digital economy.”; 
Whereas the FCC’s National Broadband Plan found that 93 million Americans do not subscribe to broadband services at home; 
Whereas the National Broadband Plan found that 36 percent of non-adopters, or 28 million Americans, said they do not have home broadband service because of the cost of the service, the cost of the installation of the service, or the cost of a computer; 
Whereas the National Broadband Plan, as a central recommendation to increase broadband adoption rates, recommends the expansion of Link-Up and Lifeline for universal broadband adoption to help bridge the digital divide; 
Whereas about 1/3 of consumers eligible for Link-Up and Lifeline do not participate in these programs, underscoring the need for increased public education to inform United States consumers about Link-Up and Lifeline; 
Whereas Congress, the FCC, the National Association of Regulatory Utility Commissioners (NARUC), the National Association of State Utility Consumer Advocates (NASUCA), other State and Federal agencies, cities, counties, organizations, and telecommunications companies are committed to increasing awareness about the availability of Link-Up and Lifeline and are encouraging eligible consumers to sign up for the programs; 
Whereas because millions of United States consumers are struggling financially during the recent economic downturn, programs, such as Link-Up and Lifeline, are even more essential for eligible low-income consumers to connect to and stay connected to the telecommunications network; and 
Whereas NARUC and NASUCA, in cooperation with the FCC, have joined together to designate the first full week in September following the week of Labor Day as National Telephone Discount Lifeline Awareness Week and to implement a comprehensive outreach plan to promote Link-Up and Lifeline subscribership: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the national interest of the United States is served by further outreach, education, and participation in Link-Up and Lifeline by eligible low-income consumers; 
(2)Link-Up and Lifeline provide a valuable service to low-income consumers in the United States; 
(3)the FCC should support conducting pilot programs to gather data to design an efficient program for making broadband affordable to such low-income consumers; 
(4)Link-up and Lifeline should be expanded to allow eligible low-income consumers to access affordable broadband services;  
(5)the FCC, NARUC, and NASUCA are to be commended for their initiative creating “National Telephone Discount Lifeline Awareness Week” to promote Link-Up and Lifeline subscribership; and 
(6)Congress supports such initiative across the Nation. 
 
